DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
Receipt is acknowledged of a preliminary amendment, filed 13 February 2020, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-10 are pending for examination.
Claims 3, 4 and 6-9 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 13 February 2020.
Amendments to the drawings have not been submitted with the amendment filed 13 February 2020.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 13 February 2020, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Specification
The disclosure is objected to because the reference to claim numbers in the written description is improper; the written description must be complete in and of itself, and not incorporate by reference the subject matter of a claim or claims.  Applicant’s attention is directed to page 3, lines 28-30.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Duplicate Claims - Objection
Claims 2 and 3 are objected to under 37 CFR 1.75 as being substantial duplicates.  The claims each depend from claim 1 and each recite a stretching roller.  Naming the stretching roller a first stretching roller (claim 2) and a second stretching roller (claim 3) fails to distinguish one claim from the other.  It is suggested that claim 3 be amended to depend from claim 2 instead of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 1 and 2, the recitation “the … second stretching roller” lacks proper antecedent basis.  It is suggested that claim 4 be amended to depend from claim 3 and also that claim 3 be amended to depend from claim 2. 
Claim 6, line 4, the recitation “the second stretching roller” lacks proper antecedent basis.  It is suggested that claim 6 be amended to depend from claim 3 and also that claim 3 be amended to depend from claim 2.
Claim 9, lines 3 and 4, the recitation “the second stretching roller” lacks proper antecedent basis.  It is suggested that claim 9 be amended to depend from claim 3 and also that claim 3 be amended to depend from claim 2.
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quartaert (US 5115734).
Regarding claim 1, the Quartaert reference discloses a method for operating a round baler (1), comprising:
providing a nonstop baler type machine (col. 1, lines 9-25); 
feeding of crop into a prechamber (see annotated fig. 3 below) and a main bale forming chamber (4) (figs. 2-4, and paragraph bridging columns 8 and 9 which recites “pre-stored accumulation”); and

    PNG
    media_image1.png
    431
    628
    media_image1.png
    Greyscale
 
providing, by a binding unit (22, 25-28), a binding material (29) to the main bale forming chamber (4) for wrapping a bale (R) formed in the main bale forming chamber (4), comprising:
in a first mode of operation, providing a stretching apparatus (fig. 10, braking roller 60 and “intermittently operable cylinder”) in contact with the binding material (29), thereby, applying a compressive force to the binding material for stretching the binding material (29) (braking roller (60) will accordingly subject the binding material (29) to a stretching force); and 
in a second mode of operation, providing the stretching apparatus (60) free of contact with the binding material (29) (col. 8, lines 19-23, in the case of an intermittently operable cylinder, the two modes of operation “in contact” and “free of contact” are inevitably present).
Regarding claim 2, the Quartaert reference discloses the method according to claim 1, wherein the providing comprises providing a first stretching roller (60) in contact with the binding material.
Regarding claim 3, the Quartaert reference discloses the method according to claim 1, wherein the providing comprises providing a second stretching roller (60) in contact with the binding material (the claim 1 and 3 require only a single roller, and roller 60 reads on the required structure).  Additionally, Quartaert teaches, in col. 8, lines 10-15, a second stretching roller as the roller (26) is biased by spring (59) into engagement with the binding material (29) to act as a braking device.
Regarding claim 7, the Quartaert reference discloses the method according claim 1, wherein the applying comprises applying the compressive force (using intermittently operable cylinder) against a circumference of a binding material roller (28) which is supporting the binding material (29) and from which the binding material (29) is unrolled for providing the binding material (29) to the main bale forming chamber (4).
Regarding claim 10, the Quartaert reference discloses a round baler (1), comprising:
a prechamber (see annotated fig. 3 above);
a main bale forming chamber (4); 
a feed channel (5) configured to feed crop into at least one the prechamber and the main chamber (4) (paragraph bridging columns 8 and 9); and 
a binding unit (22, 25-27 and 60), comprising a stretching apparatus (60); 
wherein the binding unit is configured to:
provide a binding material (29) to the main bale forming chamber (4) for wrapping a bale (R) formed in the main bale forming chamber (4); 
in a first mode of operation, provide the stretching apparatus (fig. 10, braking roller 60 and “intermittently operable cylinder”) in contact with the binding material (29), thereby, applying a compressive force to the binding material for stretching the binding material (29) (braking roller (60) will accordingly subject the binding material (29) to a stretching force); and 
in a second mode of operation, provide the stretching apparatus (60) free of contact with the binding material (29) (col. 8, lines 19-23, in the case of an intermittently operable cylinder, the two modes of operation “in contact” and “free of contact” are inevitably present).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Quartaert (US 5115734) in view of Geiser (US 20030024406).
Regarding claim 3, the Quartaert reference discloses the method according to claim 1, and to the extent that Quartaert does not disclose wherein the providing comprises providing a second stretching roller in contact with the binding material, attention is directed to Geiser.  
The Geiser reference discloses a round baling device which includes feeding of binding material (21) from a supply roll (20) to a bale forming chamber (2).  Geiser teaches that it is old and well known in the relevant art to provide a stretching apparatus (fig. 3) in contact with the binding material (43) which comprises providing a first stretching roller (38) in contact with the binding material (43) and providing a second stretching roller (38) in contact with the binding material (43).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Quartaert method for operating a round baler by having incorporated a second stretching roller in contact with the binding material, as taught by Geiser, in order to insure a reliable entraining of the binding material as it provides for a large-surface contact of the binding material (Geiser, paragraph [0023]).
Regarding claim 4, the Quartaert reference discloses the method according to claim 1, but does not disclose wherein the first and second stretching roller are moved simultaneously for at least one of providing the first and second stretching rollers in contact with the binding material and for providing both the first and second stretching rollers free of contact with the binding material.
However, the Geiser reference discloses as seen in fig. 3 and discussed in paragraph [0023] that the first and second stretching roller are moved simultaneously (not pivotal movement of arm 41) for at least one of providing the first and second stretching rollers (38, 38) in contact (dashed lines in fig. 3) with the binding material (43) and for providing both the first and second stretching rollers (38, 38) free of contact (solid lines in fig. 3) with the binding material (43).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Quartaert method for operating a round baler by having incorporated the first and second stretching roller are moved simultaneously for at least one of providing the first and second stretching rollers in contact with the binding material and for providing both the first and second stretching rollers free of contact with the binding material, as taught by Geiser in order to move both rollers toward and away from the binding material in a simply structural manner to permit contact and no-contact with the binding material.
Regarding claim 5, the Quartaert method, as modified by Geiser above, teaches the method according to claim 4, wherein the first and second stretching rollers (Geiser: 38, 38) are moved by a single actuator (Geiser: unlabeled actuator in fig. 3 which pivots the arm 41).
Regarding claim 6, the Quartaert method, as modified by Geiser above, teaches the method according to claim 2, wherein a first compressive force applied to the binding material by the first stretching roller (Geiser: 38) is different from a second compressive force applied to the binding material by the second stretching roller (Geiser: 38) (the compressive force applied to the binding material (43) by the first roller (38) and the second roller (38) will, at some point, be different).  Alternatively, the Quartaert first roller (60) and second roller (26) will also, at some point, apply different compressive forces to the binding material (29).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Quartaert (US 5115734) in view of Bumberger et al. (EP 3199015) (hereinafter Bumberger).
Regarding claim 8, the Quartaert reference discloses the method according to claim 1, but does not disclose wherein the applying comprises applying the compressive force against a side of the binding material, wherein an opposite side of the binding material is unsupported.
The Bumberger reference discloses a similar type of round baler with a supply (7) of binding material (12) which is fed to a forming chamber (at 2), and which includes a stretching roller (11) biased by a spring for applying a compressive force against a side of the binding material (12), wherein an opposite side of the binding material is unsupported.
 It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Quartaert method for operating a round baler by having had the step of applying comprises applying the compressive force against a side of the binding material, wherein an opposite side of the binding material is unsupported, as suggested by Bumberger, in order to apply the compressive force to an unsupported part of the binding material as opposed to applying the compressive force onto the layered binding material when it is wrapped around the supply roll of binding material. 
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 9, when in combination with the subject matter of claim 1, 2 and 3 (see comments above in the 35 USC 112(b) rejection), would be allowable over the prior art because the prior art does not teach or disclose “… comprising providing a compressive force against at least one of a surface of the first stretching roller and a surface of the second stretching roller.”  The applying of compressive forces taught by the prior art (see Quartaert, Geiser and Bumberger) is applying the compressive forces to the surface of the binding material, and not to the surface of each of the rollers themselves.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show round balers and methods of operating round balers.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5 May 2022